COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Eduardo Marcos Lujan v. The State of Texas

Appellate case number:     01-22-00771-CR and 01-22-00772-CR

Trial court case number: 21-0249-K26 and 21-0250-K26

Trial court:               26th District Court of Williamson County

        According to a motion to abate filed by appellant, he pleaded guilty to the offenses of
possession of a controlled substance and unlawful possession of a firearm by a felon. Appellant
pleaded guilty to these two offenses without an agreed recommendation from the State concerning
punishment. The trial court sentenced appellant in both causes on September 7, 2022 to five years
imprisonment in the Texas Department of Criminal Justice, with sentences to run concurrently.
The trial court signed a certification of the defendant’s right to appeal finding that these were not
plea-bargain cases and appellant had the right to appeal punishment. Appellant filed notices of
appeal on September 7, 2022.
        On October 31, 2022, appellant filed unopposed motions to abate both appeals, stating that
appellant no longer wished to pursue his appeals. Attached to these motions are statements signed
by appellant stating that he would like to abate his appeals and he understands that “this means
that the appeal will not continue, and the sentence will remain as it is.”
       Because appellant has indicated that he no longer wishes to continue these appeals, the
Court will consider these motions to abate to be motions to dismiss these appeals unless appellant
responds within 10 days of the date of this order explaining why the Court should not construe
the motions to abate as motions to dismiss the appeals.
       It is so ORDERED.

Judge’s signature: /s/Richard Hightower
                   Acting individually


Date: November 3, 2022